J-A05020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  TOTAL RESOLUTION, LLC,                       :   IN THE SUPERIOR COURT OF
  ASSIGNEE OF THE HONESDALE                    :        PENNSYLVANIA
  NATIONAL BANK                                :
                                               :
                                               :
                v.                             :
                                               :
                                               :
  TOTAL LANDSCAPING, INC., JOHN                :   No. 665 EDA 2016
  BOLD AND BARBARA LINDE BOLD                  :
                                               :
                                               :
  APPEAL OF: BARBARA J. LINDE
  BOLD

              Appeal from the Order Entered January 22, 2016
   In the Court of Common Pleas of Wayne County Civil Division at No(s):
                            No. 550-Civil-2009


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                                FILED MARCH 13, 2018

       Barbara J. Linde Bold (Appellant) appeals pro se from the charging order

entered on January 22, 2016 against her partnership interest in BSL

Partnership. Upon review, we affirm.

       Preliminarily, we note that Appellant’s family has been involved in the

construction industry in northeast Pennsylvania for more than 50 years.

Appellant and her brother, Scott F. Linde (Scott), maintained ownership

interests in a number of corporations and entities, including BSL Partnership

and Linde Corporation.        BSL Partnership, owned equally by Appellant and

____________________________________________


* Former Justice specially assigned to the Superior Court.
J-A05020-18


Scott, was formed in 2001 with the primary purpose of acquiring construction

equipment that could be rented to Linde Corporation for use on various

projects.      See Appellant’s Mot. to Reschedule Hearing, 11/25/15, Exh. A

(Luzerne Co. Trial Ct. Op., 11/13/15, at 4). 1 However, beginning in 2006,

Appellant’s relationship with Scott steadily deteriorated.               Id. at Exh. A

(Luzerne Co. Trial Ct. Op.at 3-4).

       Total    Landscaping,     Inc.   (Total   Landscaping)   is   a    Pennsylvania

corporation owned by Appellant and her ex-husband, John Bold (John). On

February 9, 1996, the Honesdale National Bank (the Bank) executed a

commercial loan to Total Landscaping in the amount of $500,000. The loan

was secured by a promissory note authorizing confession of judgment in the

event of default, and Appellant and John executed a personal guaranty for

payment.

       During the pendency of Appellant’s divorce proceedings with John, Total

Landscaping defaulted on its loan with the Bank. In the fall of 2007, Scott

formed Total Resolutions, LLC (Total) for the stated purpose of mitigating the

losses of Total Landscaping and repaying the Bank; additional member-

owners subsequently joined Total. N.T., 12/29/15, at 11. On July 7, 2009,

the Bank filed a complaint to confess judgment against Total Landscaping,


____________________________________________


1 Appellant’s motion to reschedule the hearing includes as an exhibit a trial
court opinion from the Luzerne County Court of Common Pleas, issued on
November 13, 2015 at Docket 11028 of 2013.


                                           -2-
J-A05020-18


Appellant, and John (collectively Judgment-Debtors) for their failure to make

payments as required under the promissory note. Upon application from the

Bank, the trial court entered judgment against Judgment-Debtors in the

amount of $512,805.97.           On May 10, 2010, the Bank sold its judgment

interest to Total.

       In 2013, Appellant filed suit in Luzerne County against Scott and various

directors of Linde Corporation, alleging, inter alia, that Scott, as majority

shareholder of Linde Corporation, had breached his fiduciary duty to Appellant

by engaging in an oppressive, gross abuse of authority and discretion

designed to economically destroy her.            Appellant’s Mot. to Reschedule

Hearing, Exh. A (Luzerne Co. Trial Ct. Op., 11/13/15, at 1-2). The record in

the instant matter suggests that several of the directors named as defendants

in the Luzerne County action are also associated with Total. N.T., 12/29/15,

at 10-11.

       On April 30, 2015, while Appellant’s Luzerne County litigation was

pending, Total, as assignee of the Bank’s judgment interest against Total

Landscaping, filed the instant motion for a charging order under the Uniform

Partnership Act, seeking judicial sale of Appellant’s 50%-interest in BSL

Partnership.2    The trial court issued a rule to show cause why the motion


____________________________________________


2 Total’s motion relied upon the then-current 15 Pa.C.S.A. § 8345. We note
that our legislature repealed and replaced Chapter 83 of the Uniform



                                           -3-
J-A05020-18


should not be granted, and Appellant filed a counseled reply and new matter

in response to Total’s motion. In her reply and new matter, Appellant referred

to her Luzerne County action against Scott and alleged, inter alia, that “[e]ven

if [she were] liable . . . on [the Bank’s judgment], equity would prevent the

relief requested. [Scott] has caused Linde Corp. to fire [Appellant], terminate

her benefits and deny her any distribution on account of her ownership . . .

and [h]is own actions have prevented [Appellant] from being able to repay

any amounts she may owe.”             Appellant’s Reply & New Matter to Mot. for

Charging Order (Reply & New Matter), 6/23/15, ¶ 16. On July 16, 2015, Total

filed preliminary objections to Appellant’s new matter averring, inter alia, that

Appellant’s reliance on the Luzerne County lawsuit was irrelevant, “immaterial

and inappropriate.” Total’s Prelim. Obj. to New Matter, 7/16/15, ¶ 6. On

September 14, 2015, following argument, the trial court sustained Total’s

preliminary objections and dismissed Appellant’s new matter.

       The trial court scheduled an evidentiary hearing on Total’s motion for a

charging order for December 29, 2015. On November 25, 2015, Appellant

filed a contested motion to reschedule the hearing, and the trial court heard

argument on this motion on December 16, 2015.              At the outset of the

proceeding, however, Appellant’s counsel, Gary Schildhorn, Esq., who



____________________________________________


Partnership Act such that, effective February 21, 2017, charging orders are
governed by 15 Pa.C.S.A. § 8454.


                                           -4-
J-A05020-18


appeared by telephone, advised the court, “[C]urrently [Appellant] has

terminated my representation because of [a] prior ruling [requiring him to

appear for the hearing in person].     And so I would have to clarify with

[Appellant] that I’m still counsel[.]” N.T., 12/16/15, at 3-4. The following

exchange ensued:

            THE COURT: Well you’re counsel until you’re not counsel.
     So I’ll be happy to have you talk with her now.

           [APPELLANT]: Yes. I’m here Gary.

            THE COURT: Okay. If you want to make an oral motion to
     withdraw at this time I’ll consider your oral motion and then we
     will [sic]

           ATTORNEY SCHILDHORN: I wasn’t withdrawing your
     Honor, it was the circumstances that compelled my client to
     actually terminate me. She couldn’t afford to pay me travel for
     five hours to attend the hearing and so based on her financial
     circumstances at the time she said “No Gary you don’t come, I’ll
     terminate you, and I’ll handle it myself.”

           THE COURT: Alright.

           ATTORNEY SCHILDHORN: So that’s, I wasn’t seeking to
     withdraw[,] I was terminated due to the financial statement that
     she had to make but if your Honor would permit me to argue the
     motion for continuance I’m prepared to do so.

           THE COURT: Well.

           ATTORNEY SCHILDHORN: But I couldn’t if she didn’t want
     to pay me.

           THE COURT: Well let me ask [Appellant] now, do you want
     Attorney Schildhorn to continue his representation of you? If you
     say no, then I will say to him “Have a Merry Christmas” and hang
     up the phone with him and you argue [the motion yourself]. If
     you say, yes I’d like him to continue I’ll have [Attorney] Schildhorn
     argue on your behalf.

                                     -5-
J-A05020-18



            [APPELLANT]: Thank you your Honor.                 I would like
       him to continue.

Id. at 4-5 (emphasis supplied). Later in the proceeding, the trial court again

asked Appellant, more than once, whether she intended to terminate Attorney

Schildhorn,     but   Appellant     confirmed    she   would   continue   with   his

representation. Id. at 10-11.

       In arguing for a continuance of the December 29, 2015 hearing,

Attorney Schildhorn represented that he would be in Costa Rica and would not

return until January 5, 2016, and that it would not be possible to prepare

another attorney from his law firm for the December 29th hearing. Id. at 13-

14. Attorney Schildhorn also referred to the Luzerne County action, arguing:

       As your Honor is aware, [Appellant] is in litigation with the owners
       of the Plaintiff in the action before you.[3] That litigation has been
       completed [in Appellant’s favor] as on a trial as to liability [and] a
       hearing has been scheduled for Friday . . . to move to damages .
       . . . It is beyond doubt that [Scott and Total] . . . will owe
       [Appellant] a substantial amount greater that what she could
       possibly owe under [Total’s judgment in this case. Appellant is]
       requesting a continuance to a date subsequent to when the
       liability [sic] stage of the Luzerne County matter will be
       completed, that way she can exercise a set off rights. If she is
       unable to continue the hearing then her set off rights will be lost.
       There is no prejudice to [Scott and Total] because they know that
       they owe money beyond what she currently owes . . . .

Id. at 5. In response, Total argued, inter alia, that an appeal was taken in

____________________________________________


3 While the Luzerne County action was purportedly filed against Scott and
directors of Linde Corporation, see Appellant’s Mot. to Reschedule Hearing,
Exh. A (Luzerne Co. Trial Ct. Op.), Appellant’s arguments at the December 16,
2015 hearing, as well her appellate brief, identified the Luzerne County
defendants as members of Total.

                                           -6-
J-A05020-18


the Luzerne County case, and thus the trial court would lack jurisdiction to

conduct any proceeding that Friday, and in any event, Appellant’s arguments

concerning the Luzerne County matter—which the trial court had already ruled

against—were immaterial to the “very simple matter under the [U]niform

[P]artnership [A]ct [of] a charging order.” Id. at 6-8, 14. The trial court

indicated that it would issue a ruling on the following day.

       On December 17, 2015, the trial court entered an order denying

Appellant’s request for a continuance, and the record indicates that copies of

the order were served upon the parties’ counsel on December 21, 2015.4 The

hearing thus proceeded as scheduled on December 29, 2015.           However,

neither Appellant nor her counsel was in attendance and the trial court

conducted the hearing in Appellant’s absence.5 Total offered testimony and

evidence regarding the validity and amount of the Bank’s judgment against

Total Landscaping, the partnership agreement for BSL Partnership, and a copy

of the praecipe to assign the Bank’s judgment to Total.

       On January 22, 2016, the trial court issued a charging order against

Appellant’s 50%-interest in BSL Partnership. Notice of the charging order was



____________________________________________


4 The order was dated December 17, 2015 and entered on the docket on
December 18, 2015.

5 The trial court stated on the record: “It’s now twenty minutes of the hour.
The appointed time was 9:30 A.M., so I’ve waited ten minutes in the event
[Appellant] decided to appear either with counsel or in person and she has not
appeared and we will proceed at this point in time.” N.T., 12/29/15, at 3.

                                           -7-
J-A05020-18


served upon both Appellant and Attorney Schildhorn. The record suggests

that this is the last time the trial court served Attorney Schildhorn with notice

in this case, as all subsequent orders and correspondence were served directly

upon Appellant.

      On February 8, 2016, Appellant filed a pro se motion for reconsideration

which the trial court denied that same day. Appellant next filed a pro se notice

of appeal. On March 14, 2016, the trial court entered a Pa.R.A.P. 1925 order

directing Appellant to file a concise statement of errors complained of on

appeal. Appellant filed a timely pro se Rule 1925(b) statement on March 30,

2016 and the trial court issued an opinion on April 20, 2016.

      Appellant raises the following issues for our review:

      1. Whether the trial court erred in holding a hearing on the merits
      on December 29, 2015 and ruling against [Appellant] without
      [Appellant] being present when the court failed to provide
      [Appellant] with any notice whatsoever of its ruling on [her]
      motion for a continuance of the hearing argued on December 16,
      2015.

      2. Whether the trial court committed an error of law in ruling
      against [Appellant] on the merits of [Total’s] request for a
      charging order where [Appellant] alleged meritorious defenses to
      the charging order and no effort was made to make sure
      [Appellant] was aware the hearing was occurring.

      3. Whether the trial court erred in conducting a hearing on the
      merits on December 29, 2015 in light of: (a) an opinion and order
      entered by President Judge Hughes of Luzerne County finding the
      owners of [Total] guilty of conspiracy to oppress [Appellant]; (b)
      the prosecution of the charging order was part of the oppression;
      (c) Judge Hughes had established a hearing to award [Appellant]
      damages, including attorney’s fees; and (d) the court was aware
      that because of the conspirators’ oppression, [Appellant] had no
      money for a lawyer, no prejudice would be suffered by [Total] if
      the hearing was continued and any adverse ruling prior to the

                                      -8-
J-A05020-18


      proceedings in Luzerne County would extinguish [Appellant’s]
      right to setoff.

Appellant’s Brief at 5 (unnecessary capitalization omitted).

      Preliminarily, we note that Appellant’s pro se brief does not comply with

the requirements of the Pennsylvania Rules of Appellate Procedure. Her entire

argument section, spanning less than two pages in length, is not “divide[d]

into as many parts as there are questions to be argued” and is devoid of any

legal authority. See Pa.R.A.P. 2119(a) (argument shall be divided into as

many parts as there are questions to be argued, followed by such discussion

and citation of authorities as are deemed pertinent). We remind Appellant

that although this Court is willing to liberally construe materials filed by a pro

se litigant, pro se status confers no special benefit. See Wilkins v. Marsico,

903   A.2d   1281,   1284-1285     (Pa.   Super.   2006)    (citations   omitted).

Nevertheless, because we discern the gist of her claims and because the trial

court addressed them, we decline to find waiver. See Pa.R.A.P. 2101 (briefs

shall conform in all material respects with Pa.R.A.P. as nearly as the

circumstances of the particular case will admit, and if there are substantial

defects in the brief, appeal may be quashed or dismissed).

      Furthermore, we note that while Appellant’s three stated issues overlap,

they may be parsed into two distinct challenges. First, Appellant argues that

the trial court’s decision to conduct the December 29, 2015 hearing in her

absence denied her due process. Second, Appellant contends that the trial

court committed an error of law by issuing a charging order against her


                                      -9-
J-A05020-18


interest in BSL Partnership.         We will begin with Appellant’s due process

challenge.6

       Appellant argues that the court erred when it failed to provide her with

notice of its denial of her continuance request.        She contends that at the

December 16, 2015 hearing, the trial court:

       confirmed that I had terminated my counsel and that he would be
       out of the country from December 18, 2015 through January 4,
       2016. I advised the [c]ourt that if the hearing were not continued
       I would be representing myself at the December 29, 2015 hearing
       for a charging order.

           At no time after the December 16, 2015 hearing did I receive
       notice regarding the disposition of my [m]otion for [c]ontinuance
       . . . . Even though he was no longer representing me, my former
       counsel e-mailed [Total’s] counsel to inquire if the [trial court] had
       entered an [o]rder with respect to the [continuance]. No reply
       was ever received to this e-mail.

                                       *       *    *

       . . . The [t]rial [c]ourt made no effort to determine if I had any
       notice that the [December 29, 2015] hearing was being held.

Appellant’s Brief at 7. In support of her argument, Appellant appends to her

brief “an article which contains an extensive discussion of the requirements of



____________________________________________


6   As an initial matter, we must determine whether the order is a final,
appealable order pursuant to Pa.R.A.P. 341. See Pa.R.A.P. 341(b) (“[a] final
order is any order that . . . disposes of all claims and of all parties . . . . ”);
McCutcheon v. Philadelphia Elec. Co., 788 A.2d 345, 349 (Pa. 2002)
(“jurisdiction is a threshold issue that the court may consider of its own motion
and at any time”). The order granting Total’s motion for a charging order
follows from a hearing on the merits and disposes of all claims and parties.
Accordingly, we conclude that the order is final and that we have appellate
jurisdiction.


                                           - 10 -
J-A05020-18


due process for a civil proceeding.”      Id. at 8.      The article, entitled “The

Requirements    of   Due   Process,”    cites   United   States   Supreme    Court

jurisprudence generally related to procedural due process.               Appellant

“direct[s] the Court to page 4 of the article which specifically discusses the

notice requirements to meet due process standards.” Id.

      Issues involving the violation of due process are purely legal; therefore,

our standard of review is de novo and our scope of review is plenary. Wirth

v. Commonwealth, 95 A.3d 822, 836 (Pa. 2014). It is equally “settled that

notice is a fundamental requirement of due process,” and “[n]otice is deemed

adequate when it is reasonably calculated to inform a party of the pending

action and provides the party an opportunity to present objections to the

action.” Wilkes v. Phoenix Home Life Mut. Ins. Co., 902 A.2d 366, 383

(Pa. 2006). ”[T]he approach to determining what notice is adequate must be

flexible and non-technical,” and “[t]he form of the notice required depends on

what is reasonable, considering the interests at stake and the burdens of

providing notice.” Id.; Noetzel v. Glasgow, Inc., 487 A.2d 1372, 1377 (Pa.

Super. 1985). “As long as a method of service is reasonably certain to give

notice to a defendant that an action is pending against him, the fact that such

defendant fails to receive actual notice does not invalidate service on due

process grounds.” Noetzel, 487 A.2d at 1377-78. Additionally, “due process

does not confer upon an individual the right to be deliberately obtuse to the

nature of a proceeding.” Wilkes, 902 A.2d at 383.


                                       - 11 -
J-A05020-18


      In its opinion, the trial court expressly stated that “[t]he record reflects

that [Appellant], through service of counsel, had notice of the December 17,

2015 court order” denying Appellant’s request for a continuance.         Trial Ct.

Op., 4/20/16, at 2. It further reasoned, “It is through no fault of this [c]ourt

that [Appellant] assumed her [motion] was granted.” Id. We agree with the

trial court.

      Contrary to Appellant’s claim in her brief that she informed the court at

the December 16, 2015 hearing that she had terminated Attorney Schildhorn,

the record indicates otherwise. As noted above, Appellant specifically affirmed

her intention to proceed with Attorney Schildhorn’s representation.         N.T.,

12/16/15, at 4-5, 10-11. At some point—Appellant does not specify when—

she decided to proceed pro se, yet the record does not contain any petition by

Attorney Schildhorn to withdraw his appearance, and Appellant does not aver

that she ever attempted to inform the court of her pro se status. Appellant

does not refute that notice of the continuance denial was served upon Attorney

Schildhorn on December 21, 2015, and she does not address why, despite no

longer being represented by Attorney Schildhorn, she failed to contact either

Attorney Schildhorn or the court for information regarding her case or the

status of her request for a continuance.       Further, Appellant provides no

justification for why, in the alleged absence of any decision on her continuance

request, she did not appear at the hearing as it was originally scheduled.

Appellant does not address the trial court’s observation that she improperly


                                     - 12 -
J-A05020-18


assumed her motion would be granted, and due process does not afford her

the right to be “deliberately obtuse to the nature of a proceeding.”          See

Wilkes, 902 A.2d at 383. Appellant’s due process argument is without merit.

       Next, Appellant argues that the trial court committed an error of law in

granting the charging order where she raised meritorious defenses.

Specifically, Appellant contends that the Luzerne County trial court was to

award her damages against Total which “would far exceed any amounts that

[she] owed” to Total in the instant action. Appellant’s Brief at 8. She also

claims, without further explanation, that she was denied the opportunity to

present evidence that “in the bankruptcy proceedings of Total[,] a Mr. Hessling

presented testimony which proved that the amount of the Judgment was

incorrect and could be evidence that a fraud on the Court occurred.” 7 Id. at

9.

       The charging order was issued pursuant to the then-current Section

8345 of the Uniform Partnership Act, which provided:

          (a) General Rule.—On due application to a competent court
       by any judgment creditor of a partner, the court which entered
       the judgment, order or decree, or any other court, may charge
       the interest of the debtor partner with payment of the unsatisfied
       amount of the judgment debt with interest thereon and may then
       or later appoint a receiver of his share of the profits, and of any
       other money due or to fall due to him in respect of the partnership,
       and make all other orders, directions, accounts and inquiries
       which the debtor partner might have made or which the
____________________________________________


7In the instant matter, Robert Hessling testified that he was the treasurer of
and on the board of directors of Linde Corporation as well as a member of
Total. N.T., 12/29/15, at 10-11.

                                          - 13 -
J-A05020-18


      circumstances of the case may require.

         (b) Redemption.—The interest charged may be redeemed at
      any time before foreclosure or, in the case of a sale being directed
      by the court, may be purchased without thereby causing a
      dissolution

            (1) with separate property, by any one or more of the
         partners; or

            (2) with partnership property, by any one or more of the
         partners with the consent of all partners whose interests are
         not so charged or sold.

15 Pa.C.S.A. § 8345, repealed Nov. 21, 2016, eff. Feb. 21, 2017. This Court

has stated a motion for a charging order, under the predecessor statute, may

be reviewed with a “full inquiry . . . in the facts[ by a] court exercising

equitable jurisdiction in the matter.”     Northampton Brewery Corp. v.

Lande, 2 A.2d 553, 554 (Pa. Super. 1938).

      The trial court heard testimony supporting, inter alia, the validity of the

underlying judgment, Total’s status as the judgment creditor, the valuation of

the net book value of Appellant’s ownership interest in BSL Partnership, and

the unsatisfied amount of the judgment, including credits offsetting Total

Landscaping’s obligation. N.T., 12/29/15, at 7, 10-30. As stated above, the

trial court dismissed Appellant’s new matter, which relied in part on the status

of the Luzerne County action, and the certified record indicates that

Appellant’s counsel, Attorney Schildhorn, had presented variations of this




                                     - 14 -
J-A05020-18


same argument throughout this case.8 The trial court, upon equitable review

of the uncontroverted factual testimony and supporting exhibits, issued a

charging order against Appellant’s interests in BSL partnership.       In sum,

Appellant has not presented any meritorious argument to support her

assertion of trial court error. We therefore affirm the charging order entered

on January 22, 2016.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/18




____________________________________________


8  See, e.g., Appellant’s Reply & New Matter at 6 (averring that the charging
order was a vehicle for Total “to strip away from [Appellant] her partnership
interest in the BSL Partnership”); Appellant’s Brief in Support of Resp. to
Total’s Prelim. Obj., 8/31/15, at 2-3 (questioning, inter alia, “whether [Total]
was the proper holder of the [j]udgment, whether the transaction . . . was a
subterfuge, whether the amount still owed under the [j]udgment was inflated”
and whether a charging order would be equitable under the facts); N.T.,
12/16/15, at 5-6.

                                          - 15 -